Action to recover damages for personal injuries sustained by plaintiff by reason of the fall of a scaffold furnished by appellant, upon which scaffold plaintiff was working, installing stained glass in a church window, and which scaffold in its construction was in violation of section 240 of the Labor Law and certain pleaded rules and regulations of the Board of Standards and Appeals of the Department of Labor. Judgment, in so far as appealed from, affirmed, with costs. No opinion. Hagarty, Carswell, Johnston and Taylor, JJ., concur. Close, J., dissents and votes to reverse the judgment in so far as appealed from and to grant a new trial as to appellant, on the ground that the refusal of the court to charge on the question of contributory negligence was error. (Karpeles v. Heine, 227 N. Y. 74; De Nisi v. Krugman Co., Inc., 256 App. Div. 567.)